Citation Nr: 0211931	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a higher rating for the service-connected 
bilateral pes planus with bilateral hallux valgus and 
hammertoe on the right, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (a TDIU rating).  






REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to December 
1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO decision which assigned a 50 
percent rating for the service-connected PTSD; which granted 
service connection for bilateral pes planus and hallux valgus 
on the right and assigned a single 30 percent rating for the 
entire bilateral foot disability (to include the already 
service-connected hallux valgus on the left and hammertoe on 
the right); which denied an increase in a 10 percent rating 
for service-connected hemorrhoids; and which denied a TDIU 
rating.  

It is noted that prior to the June 2000 RO decision, the 
veteran was service-connected for hallux valgus of the left 
(rated 20 percent disabling) and hammertoe on the right 
(rated noncompensable).  

In the June 2000 decision, the RO discontinued these ratings, 
effective on February 16, 2000 (the date of receipt of claim 
for an increased rating), evaluated the left hallux valgus 
and right hammertoe conditions along with bilateral pes 
planus, and assigned a single rating for the bilateral foot 
disability.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a level of incapacity that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

2.  The veteran's bilateral foot disability is manifested by 
severe pes planus, mild bilateral hallux valgus (with status 
post resection of the metatarsal head on the left), and 
hammertoe on the right involving a single toe.  

3.  The veteran's hemorrhoids are shown to be mild and 
recurrent; there is no objective evidence of persistent 
bleeding, secondary anemia or fissures.  

4.  The veteran's service-connected disabilities consist of 
PTSD (rated as 70 percent disabling), bilateral pes planus 
(rated as 30 percent disabling), bilateral hallux valgus 
(rated as 10 percent disabling), hemorrhoids (rated as 10 
percent disabling), and hammertoe on the right (rated as 
noncompensable); he has the equivalent of a tenth grade 
education and work experience in various manual labor jobs, 
but is unemployed; his service-connected disabilities are 
shown to prevent him from securing and following 
substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2001).  

2.  The service-connected bilateral foot disability is 
disabling as follows:  30 percent for the bilateral pes 
planus, 10 percent for the hallux valgus on the left, 
noncompensable for the hallux valgus on the right, and 
noncompensable for the hammertoe on the right.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.71a including Diagnostic Codes 5276, 5280, 5282 
(2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (2001).  

4.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1967 to December 
1978.  

In a November 1987 decision, the RO granted service 
connection and assigned a 10 percent rating for status post 
operation of the hallux valgus on the left with resection of 
the metatarsal head, and granted service connection and 
assigned a noncompensable rating for mild hammertoe deformity 
on the right.  

In a March 1998 decision, the RO granted service connection 
and assigned a 10 percent rating for hemorrhoids.  

On an August 1998 VA psychiatric examination, the veteran's 
diagnosis was PTSD, severe, as a result of service action in 
Vietnam.  The examiner noted that the veteran was also 
experiencing the manifestations of a major depressive episode 
that was directly related to the PTSD.  As to psychosocial 
stressors, they were felt to be moderate to severe.  His 
Global Assessment of Functioning (GAF) scale score was 40-50 
(current) and 75-80 (best in the past four years).  

In a September 1998 decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD.  In an 
October 1998 decision, the RO continued the 30 percent rating 
for PTSD.  

In a November 1998 decision, the RO assigned a temporary 
total convalescent rating (38 C.F.R. § 4.30) for the service-
connected hallux valgus on the left, on the basis of foot 
surgery, effective on October 13, 1998 through January 1999.  
In a February 1999 decision, the RO extended the total 
convalescent rating through April 1999.  

On a March 1999 VA psychiatric examination, the veteran was 
alert, calm, and serious.  He was "engageable."  His affect 
was fairly somber, but not unpleasant, and there was some 
range of affect.  The veteran reported that he felt "moody 
irritable."  He also stated that he had good strength and 
energy.  He stated that he felt an ongoing anxiety and did 
not have panic attacks except at such times as when he was 
startled or was having a flashback.  He had no delusions or 
hallucinations, and there was no formal thought disorder.  He 
was oriented to time and place.  His memory was intact.  The 
diagnosis was that of PTSD, delayed onset.  As to external 
psychosocial stressors, they were felt to be generally mild, 
with the veteran in a steady job and having adequate income 
and a stable domestic situation.  The GAF was noted to be 
good.  

In an April 1999 statement, a VA doctor indicated that the 
veteran had painful bunion metatarsalgia that had reached 
maximum medical treatment.  The doctor stated that the 
veteran could no longer work at any job requiring him to 
stand or walk on his left foot.  

In a May 1999 decision, the RO assigned a 20 percent rating 
for the service-connected hallux valgus on the left, 
effective in May 1999, and denied a rating in excess of 30 
percent for the service-connected PTSD.  (Although the 
veteran filed a Notice of Disagreement with the decision in 
regard to the rating for the hallux valgus, and a Statement 
of the Case was mailed to him in June 1999, he did not 
thereafter file a timely Substantive Appeal.)  

The VA outpatient records show that, in June 1999, the 
veteran was seen with chronic left foot pain.  The diagnosis 
was that of recurrent hallux valgus.  

On an Agent Orange examination in July 1999, hemorrhoids were 
noted.  Also in July 1999 blood tests showed that the 
veteran's hemoglobin was 13.4 and 14.6 (normal range is 13.9 
to 17.2.  In September 1999, he complained of having 
bilateral foot pain and cramping.  The diagnosis was that of 
left bunion with hallux valgus and right mechanical loading 
fatigue.  

In November 1999, the veteran complained of having pain in 
both feet, left worse than right.  There was mild hallux 
valgus.  X-ray studies of the feet showed bilateral hallux 
valgus deformity with slightly irregular medial cortical 
margin on the left side; also noted were bilateral pes 
planus, and deformity and irregularity of the distal 
interphalangeal and proximal interphalangeal joints of the 
second and third rays on the left.  The diagnoses were those 
of bilateral hallux valgus (left greater than right), 
metatarsalgia on the right, and extensor contraction on the 
left of the second toe with mal rotation overlapping the 
third toe.  

In February 2000, the RO received the veteran's claim for an 
increased rating for his service-connected disabilities 
(i.e., PTSD, hallux valgus on the left, hammertoe on the 
right, and hemorrhoids).  

Also in February 2000, the RO received the veteran's 
application for increased compensation based on 
unemployability.  On the claim, he reported in his employment 
history that he worked as a material handler from 1984 to 
1995, as a warehouse worker and a floor technician for two 
different employers (a supply company and his county 
government) from 1997 to 1998, and a housekeeper for the VA 
Medical Center (VAMC) from September 1999 to January 2000 
(but was apparently still employed there). 

The veteran claimed that he became too disabled to work 
beginning in October 1998 (when he indicated that he could no 
longer work full-time) due to his service-connected left foot 
and PTSD.  He claimed that he left his last job due to his 
disability and that, since he became too disabled to work, he 
was trying to maintain a job with the VAMC as a housekeeper.  
He stated that he was forced to resign from his last two jobs 
due to left foot surgery and depression.  He reported that he 
had a tenth grade education and had not had any other 
education and training either before or since he became too 
disabled to work.  

In March 2000, the RO received reports from the veteran's 
former employers.  The Charleston County Government indicated 
that the veteran performed custodial type work full-time and 
last worked in October 1998 when he resigned.  The VAMC 
indicated that the veteran worked full-time as a housekeeping 
aid and that he began employment in August 1999 and was still 
employed.  

The VA outpatient records dated in March 2000 show that the 
veteran related recurrence of PTSD symptoms including 
avoidance, auditory hallucination, intrusive thoughts and 
nightmares.  It was noted that this had caused him to develop 
panic attacks, depressive symptoms, difficulty sleeping, 
short temper, irritability and difficulty functioning at 
work.  

On a March 2000 VA examination for hemorrhoids, it was 
reported that the veteran would bleed rectally with every 
bowel movement and streaked his under garments during the 
day.  His only colonic medication was a stool softener that 
he used on an as-needed basis.  It was noted that his 
hemorrhoids always protruded and that he had had no anemia.  

On examination, there was evidence of skin tags, externally.  
There were hemorrhoids that were external and also appeared 
palpable internally.  The stool was heme-negative but present 
in the lower sphincter.  The diagnoses were those of 
hemorrhoids by history and examination with skin tags.  The 
veteran subsequently underwent a blood test, which reflected 
a hemoglobin count of 14.1 (normal range is 13.9 to 17.2).  

On a March 2000 VA examination of the feet, the veteran 
complained of having pain primarily at the medial and lateral 
aspect of the left foot, and above and below the second toe.  
He reported that the pain was constant with any pressure and 
was shooting when walking.  He stated that he felt a popping 
between his second and third toes of the left foot at times.  
He stated that the pain was sharp when he stood and was dull 
and chronic otherwise.  He reported that he had marked 
stiffness and constant fatigue, tenseness, and cramping in 
the left foot.  There was no swelling reported, and he 
indicated that he used a cane to relieve pressure on the 
foot.  

On the right foot, the veteran reported that he also had a 
hallux valgus that he believed was following the same 
developmental pattern as the left foot.  He stated that the 
right foot was similar in pain to the left foot but to a 
lesser degree.  He reported cramping, sharpness, tiredness or 
fatigue, tenseness, and marked stiffness in the right foot as 
well.  He stated that he wore inserts and orthotic shoes.  

The veteran indicated that he had a temporary work position 
of 40 hours a week and had lost two previous jobs due to foot 
pain (he stated that the jobs had required prolonged 
standing).  He stated that he never had work that allowed for 
sitting.  He also added that he was offered vocational 
rehabilitation but that his depression was too severe to 
allow him to continue with that.  He also reported a very 
poor attention span and diminished memory that accompanied 
his PTSD, which he believed would keep him from learning a 
new trade.  

On examination of the feet, the veteran's range of motion in 
both feet was diminished (dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees).  There was a right hallux 
valgus and hammertoe.  He had pain on standing and tenderness 
at the lateral aspect of the foot and across the entire 
metatarsal regions.  

There was also hallux valgus on the left, with a hammertoe 
that was severe at the second toe.  There was marked 
tenderness at the lateral aspect and across the metatarsal 
region, especially at the metatarsals one to three and at all 
of the toes.  There was a decreased ability for toe flexion 
and toe extension on the left.  On standing, there was severe 
pes planus.  The diagnoses were those of bilateral hallux 
valgus (left worse than right), hammertoes (right and left 
feet), and bilateral pes planus (severe).  

In regard to the issue of employability, the examiner 
remarked that such issue was not only related to orthopedic 
concerns but also to the veteran's PTSD.  It was noted that 
while the veteran had primarily worked in positions that 
required prolonged standing, he could potentially be 
retrained.  

Nevertheless, it was noted that there was an obvious 
emotional component to his presentation and that his attempts 
at retraining were terminated in the fall and did not appear 
to have been likely to have greater success (but the examiner 
deferred this issue to psychiatry).  Regarding the feet 
condition, the examiner opined that it was unattainable for 
the veteran to work in positions that required prolonged 
standing.  

On a May 2000 VA psychiatric examination, it was noted that 
the veteran was claiming unemployability due to his service-
connected disabilities.  It was noted that he was married 
with two grown children.  He had attended high school but 
apparently did not graduate, and had not attended school 
subsequent to his military experience.  

When the examiner asked him to give a global rendition of his 
emotional issues, the veteran related that his employer in 
August 1998 noticed a change in his attitude and job 
performance.  Apparently, his employer detected depression 
and he was sent for an evaluation at the VA, whereupon he was 
diagnosed with PTSD.  He stated that he was placed on 
medication, which he had been on ever since.  The veteran 
indicated that he liked going to a PTSD group.  He reported 
that he became angry and frustrated all the time, whether at 
home or work.  

The veteran intimated that he became violent especially at 
home, taking out his anger on his wife and children.  He 
stated that everything made him upset, no matter how simple 
it seemed to others.  He reported that as of two weeks 
previously he no longer worked (his duties included floor 
maintenance), due mainly to his physical condition and also 
his mood swings.  

On the examination, the veteran spoke in a flat affect tone.  
There appeared to be no effort to impress or evidence of 
dissimulation.  He indicated that he was beginning to not 
care about things and that nightmares and panic attacks were 
happening more often.  He indicated a desire and need to 
work, but stated that with his symptoms not intermittent but 
continuous he was unable to work with the present status of 
severity of his condition.  When asked what he did presently, 
he responded that he really did not know but that his wife 
was now afraid to leave him alone.  He indicated that he did 
not sleep well and required medication to do so.  When asked 
about his ability to care for himself in respect to grooming, 
transportation, social life, and finances, he indicated that 
his wife did all of that for him and he did not feel that he 
could do that anymore.  

The examiner commented that the veteran gave a creditable 
presentation of himself and his reason for petition.  He 
indicated that the veteran was no exception to his observance 
that "veterans [could] become practiced in the art of 
symptom recitation" and that "when emotionally pressed they 
revert[ed] to the expected constellation of symptoms" 
indicative of PTSD.  He felt that the veteran had "post-
traumatic stress disorder attitude."  He opined that there 
was a moderate increase in severity of the veteran's PTSD.  
The diagnosis was that of PTSD, chronic, with delayed onset 
(with an apparent increase in severity of symptomatology).  

As to psychosocial environmental stressors, they were felt to 
be a four, or severe, for unemployment and moderate to severe 
chronic illness with increase in symptom presentation.  The 
Global Assessment of Functioning (GAF) scale score was 45 
(serious impairment in social and occupational functioning).  

In a June 2000 decision, the RO assigned a 50 percent rating 
for service-connected PTSD, effective in February 2000; 
granted service connection for bilateral pes planus and 
hallux valgus on the right and assigned a single 30 percent 
rating for the entire bilateral foot disability (to include 
the already service-connected hallux valgus on the left and 
hammertoe deformity on the right), effective in February 
2000; denied an increase in a 10 percent rating for service-
connected hemorrhoids; and denied a TDIU rating.  

On a July 2001 VA examination for hemorrhoids, the veteran 
reported that he had one persistent hemorrhoid, which would 
occasionally bleed and cause him frequent pain.  He stated 
that he had tried all local creams without any benefit.  He 
stated that he had discussed surgery with his physicians but 
that neither he nor they felt that it was indicated.  It was 
noted that his condition was frequently painful but not 
disabling.  

On examination, there was a prominent hemorrhoid, which was 
at this time neither thrombosed nor inflamed.  There was no 
bleeding at this time.  The diagnosis was mild hemorrhoid.  

On a July 2001 VA examination of the feet, the veteran 
reported a significant increase in foot pain during the past 
two years, left worse than right.  He reported that he had 
almost constant cramping with a frequent sensation of joint 
popping in both feet, left greater than right.  

The veteran noted three surgical procedures on the left foot 
with fusion of the second toe and the fourth toe and a bunion 
repair (the last surgery one and a half years previously 
apparently left him with an increase in pain).  He complained 
that the pain minimized his ability to walk or stand for any 
prolonged periods of time and resulted in his resignation 
from a job doing janitorial work at the VA hospital.  He 
stated that he used aspirin for pain control and received a 
moderate amount of relief from it.  He indicated that he was 
still unable to do any particularly strenuous activities with 
his feet, and certainly no sports.  

On examination, both feet were definitely flat and both 
exhibited a mild degree of hallux valgus.  Also, on the left 
foot, the second toe overlapped the top of the third toe.  
There was also a pair of small scars over the dorsal aspect 
of the metaphalangeal joints of the second and fourth toes of 
the left foot.  There was no swelling or signs of recurrent 
infections in either foot.  The diagnoses were those of flat 
foot condition on both sides and status post surgical repair 
of foot and toe defects on the left side.  

On a July 2001 VA psychiatric examination, the examiner noted 
that the veteran was dressed appropriately in work clothes 
and spoke at a moderately slow pace.  His mood seemed to be 
normal, if slightly dysphoric at times.  His cognitive 
functions were grossly intact and felt to be cohesive.  It 
was noted in his education background that the veteran did 
not graduate from high school nor attain his GED.  

The veteran indicated that he had attempted to attend a 
technical college two years previously in connection with 
rehabilitation planning and education, but it was deemed that 
he would not be able to complete his studies due to lack of 
concentration.  He indicated that his frustration about not 
finding work was "bad" for him mentally and was getting 
worse.  He stated that he had to control himself at all times 
so that he did not "explode."  He indicated that his last 
job was a temporary one as a housekeeping aide at the VA.  

The veteran brought his medications to the examination, which 
included antipsychotics, mood stabilizers, and panic disorder 
medication.  The veteran was urged to continue with his PTSD 
group meetings, but he responded that he did not wish to 
attend these (he said that discussing the same issues over 
again left him more depressed).  

The examiner noted that, in his experience, individuals who 
have been evaluated and found to have PTSD did not noticeably 
improve and that on the contrary there was a gradual, and 
sometimes precipitous, increase in medications as these 
individuals aged.  He indicated that it was possible that 
coping skills lessen as a result of the aging process.  

The examiner also remarked that he saw "no positive change" 
in the veteran's emotional condition at this time and was 
"uneasy and unwilling" to state that the veteran's 
condition had materially worsened.  

The diagnosis was that of PTSD, chronic, moderately severe.  
As to psychosocial stressors, he was evaluated as a three, 
and it was noted that the veteran displayed the typical 
isolative tendencies seen in veterans with PTSD (it was felt 
that the veteran secreted himself around the home now with 
lessening social interaction).  

The GAF scale score was 44, and the examiner opined that the 
veteran's behavior and mental condition in all probability 
had and would render him unemployable.  He added that it was 
probable that the veteran's wife handled his financial 
affairs at this time and that his condition as noted would 
not improve but would marginally worsen with age.  

In an October 2001 letter, the veteran criticized his recent 
VA examinations.  He stated that there was no mention of the 
pain in both feet or the fact that he had been terminated 
from five jobs in the past two years due to absenteeism 
because his feet were too painful to stand or walk.  

As to PTSD, the veteran indicated that he did not understand 
why the examiner found no change in his emotional condition.  
He stated that the examiner evaluated him after his wife 
cleaned him up.  He stated that there was no mention of the 
fact that his wife quit working in order to monitor him to 
ensure that he did not take too much or the wrong medication.  
He stated that his wife took care of all family business 
because he became confused and did not care about it.  

The veteran reported that he could not go to church or any 
other function with his family; that his wife was afraid to 
leave him alone because she did not know what he might do to 
himself or others; that he became upset easily for any reason 
and was arrested for assault and battery; that he tried to 
stay away from people because he was always depressed; and 
that he was not able to find a job because no one would hire 
him upon finding out about his PTSD and foot problems.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in June 2000), Statement of the Case (in 
August 2000), Supplemental Statement of the Case (in October 
2001), and letter to the veteran in June 2001, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
records to which the veteran has referred (i.e., from VA 
medical centers and former employers).  

The RO has also sought and obtained medical examinations 
dated in March 2000, May 2000, and July 2001 regarding the 
issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which he 
declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  


A.  Increased Ratings

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


1.  PTSD

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

Under this Diagnostic Code, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(2001).  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  After 
consideration of all evidence of record, the Board concludes 
that, under the regulations, the veteran's service-connected 
PTSD more nearly approximates the criteria for the assignment 
of a 70 percent rating.  

The medical evidence shows that the veteran underwent VA 
psychiatric examinations in May 2000 and July 2001 in 
connection with the present claim.  At the May 2000 
examination, the diagnosis was that of PTSD, and the GAF 
score was 45 (representing serious symptoms or serious 
impairment in social or occupational functioning).  The same 
examiner evaluated the veteran again in July 2001 and 
diagnosed him with PTSD, moderately severe, and the GAF score 
was 44 (again denoting serious impairment).  

In particular on these examinations, the examiner noted that 
the veteran's nightmares and panic attacks were occurring 
more frequently, that his wife took care of the veteran in 
many respects (grooming, transportation, social life, and 
finances), that he was unemployed due in part to mood swings, 
that he had to control himself so that he would not 
"explode," that he was easily angered, that he took various 
medications for his symptoms (mood stabilizers, panic 
disorder medication, and antipsychotics), that he once 
attended PTSD group meetings but stopped going when he found 
that they left him depressed, and that he secreted himself in 
the home with lessening social interaction.  

Although at the time of the evaluations the veteran appeared 
in appropriate attire, had a normal if slightly dysphoric 
mood, had cognitive functions that were intact and cohesive, 
and showed no evidence of dissimulation, the examiner also 
found that the veteran's behavior and mental condition in all 
probability rendered him unemployable.  

Additionally, the VA outpatient records indicate that the 
veteran received treatment for recurring PTSD symptoms, 
specifically avoidance, auditory hallucination, intrusive 
thoughts, and nightmares.  Such symptoms led to or were 
associated with panic attacks, depression, sleeping 
difficulty, irritability, and difficulty functioning at work 
(when he was employed).  

According to DSM- IV, GAF scores of 45 and 44 (as denoted on 
the recent VA examinations) reflect serious impairment.  An 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  

In this case, the VA examinations in 2000 and 2001 clearly 
reflect a worsening of PTSD symptoms, as compared with the VA 
examinations in 1998 and 1999, and as noted by the May 2000 
VA examiner.  Further, there is sufficient evidence of 
impairment from the veteran's PTSD to find that his condition 
is productive of serious impairment.  

In evaluating the entire record, the Board finds that the 
objective findings are more consistent with the rating 
criteria for a 70 percent rating for PTSD, that is, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  

The evidence, however, reflects no symptoms that typify 100 
percent disability under the rating criteria.  For instance, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  

Considering all the evidence, the Board concludes that the 70 
percent rating for PTSD is warranted.  The evidence does not 
show that the veteran meets the criteria for a higher rating 
under the applicable Diagnostic Code.  


2.  Bilateral Foot Disability

The veteran's service-connected bilateral foot disability is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, for acquired flatfoot (pes 
planus).  

Under this Diagnostic Code, a 30 percent rating is warranted 
for severe bilateral acquired flatfoot (pes planus) with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

A 50 percent rating (the maximum rating available) is 
warranted for pronounced bilateral acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  

Prior to the June 2000 RO decision, which established service 
connection for additional bilateral foot disability (i.e., 
bilateral pes planus and hallux valgus on the right), the 
veteran was service-connected for hallux valgus on the left 
(evaluated as 20 percent disabling under Diagnostic Codes 
5280-5283) and hammertoe deformity on the right (evaluated as 
noncompensable under Diagnostic Code 5282).  

Formerly, the service-connected disabilities were evaluated 
separately; however, by action of the RO in June 2000, the 
veteran's bilateral foot disability is currently assigned a 
single 30 percent rating, effective in February 2000 (the 
date of receipt of the increased rating claim).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for unilateral 
hallux valgus, a 10 percent rating (the maximum rating 
available) is warranted for a severe hallux valgus, if 
equivalent to amputation of great toe, or for hallux valgus 
operated with resection of metatarsal head.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, for hammertoe, 
a no percent rating is warranted for hammertoe involving 
single toes, and a 10 percent rating (the maximum rating 
available) is warranted for hammertoe involving all toes, 
unilateral without claw foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, a 10 percent 
rating is warranted for moderate malunion or nonunion of 
tarsal or metatarsal bones; a 20 percent rating is warranted 
for moderately severe malunion or nonunion of tarsal or 
metatarsal bones; and a 30 percent rating is warranted for 
severe malunion or nonunion of tarsal or metatarsal bones.  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

In this case, the medical evidence shows that the veteran has 
various disabilities affecting both of his feet that are 
service connected.  The Board is mindful of 38 C.F.R. § 4.14, 
regarding that, while the condition in issue may be evaluated 
under any of several diagnoses, the evaluation of the same 
disability under various diagnoses is to be avoided.  

However, it is felt that the veteran's service-connected 
disabilities are not only diagnosed separately as pes planus, 
hallux valgus and hammertoe, but that each diagnosis produces 
separately ratable manifestations.  

Thus, the Board finds that the current service-connected 
bilateral foot disability (rated 30 percent disabling) is 
more appropriately rated as separate entities of bilateral 
pes planus, hallux valgus on the left, hallux valgus on the 
right, and hammertoe on the right.  (Regarding hammertoe on 
the left, although such has been shown by the evidence, the 
disability is not presently service connected and therefore 
not subject to evaluation.)  

Regarding bilateral pes planus, the Board finds that the 
veteran's condition is severe rather than pronounced under 
Code 5276.  In order to meet the criteria for a 50 percent 
rating for pronounced pes planus, the veteran would have to 
show marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation.  

Although the veteran complained of pain, cramping, marked 
stiffness, and constant fatigue in the feet (left worse than 
right), and wore inserts and orthotic shoes, the objective 
evidence shows that he had tenderness (marked on the left) at 
the lateral aspect and across the metatarsal regions.  

The March 2000 VA examiner characterized his condition as 
severe.  The July 2001 VA examiner found that both feet were 
definitely flat but not swollen.  These findings are more 
reflective of a 30 percent rating under Code 5276.  38 C.F.R. 
§ 4.7.

Regarding hallux valgus, the Board finds that a 10 percent 
rating is warranted for the left side and a noncompensable 
rating is warranted for the right side.  The VA outpatient 
records and VA examinations show that the veteran had a 
diagnosis of bilateral hallux valgus (left worse than right).  
Unilateral hallux valgus warrants a 10 percent rating if 
involving surgery with resection of the metatarsal head.  As 
the veteran's left hallux valgus meets this criteria, a 10 
percent rating -- the maximum allowed under Code 5280 -- is 
in order.  

Although the RO has previously evaluated the left hallux 
valgus under Code 5283, the Board finds that currently there 
is no objective evidence of malunion or nonunion of tarsal or 
metatarsal bones.  Therefore, the veteran is more 
appropriately rated under Code 5280 for his condition.  
38 C.F.R. § 4.7

The veteran's right hallux valgus, however, did not undergo a 
resection of the metatarsal head, nor is it considered to be 
severe in degree.  The VA records show that the right hallux 
valgus was not as severe in degree than the left hallux 
valgus which was of more particular concern with evaluators.  

In November 1999, the right hallux valgus was found to be 
mild.  The veteran continued to complain of pain in the feet 
(more severe on the left side), and objective evidence 
indicated only that there was pain on standing.  The July 
2001 VA examiner characterized the right hallux valgus as 
mild in degree.  In view of this evidence, a noncompensable 
rating is in order for the hallux valgus on the right.  
38 C.F.R. § 4.31.  

Regarding hammertoe on the right, the veteran would have to 
show that all toes on the right foot exhibit hammertoe 
deformity in order to warrant a 10 percent rating.  The 
objective medical evidence, however, does not show that all 
toes on the right foot are hammertoe.  Thus, a noncompensable 
rating is in order under Code 5282.    

The Board concludes that the veteran's service-connected 
bilateral foot disability is more appropriately rated as 
follows:  30 percent for the bilateral pes planus, 10 percent 
for the hallux valgus on the left, noncompensable for the 
hallux valgus on the right, and noncompensable for the 
hammertoe on the right. 

The Board notes that, insofar as service connection for 
bilateral pes planus and hallux vagus on the right was 
established by the June 2000 RO decision, this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the bilateral foot disability over the period of 
time since service connection became effective in February 
2000.  Fenderson v. West, 12 Vet. App. 119 (1999).  

However, as discussed hereinabove, since the effective date 
of service connection for pes planus and right hallux valgus, 
the clinical findings do not show that there was pronounced 
bilateral pes planus or severe right hallux valgus, for a 
rating higher than 30 percent and noncompensable, 
respectively.  


3.  Hemorrhoids

The veteran's service-connected hemorrhoids are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

Under this Diagnostic Code, a 10 percent rating is assigned 
for large or thrombotic, irreducible hemorrhoids (external or 
internal), with excessive redundant tissue, evidencing 
frequent recurrences; a 20 percent rating is assigned for 
hemorrhoids (external or internal) with persistent bleeding 
and with secondary anemia, or with fissures.  

After a review of the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the hemorrhoids.  The medical evidence of record shows that 
the veteran's hemorrhoids are mild and recurrent.  However, 
there is no objective medical evidence of persistent 
bleeding, fissures, or secondary anemia due to hemorrhoids.  

The VA examinations in March 2000 and July 2001 reflect that 
the veteran had external and internal hemorrhoids but that 
there was no evidence of bleeding or anemia.  The blood tests 
in July 1999 and March 2000 reflect that, although the 
veteran's hemoglobin count was slightly low in one instance 
(i.e., indicative of borderline anemia), it was more often 
found to be in the normal range.  

Despite the veteran's reports that the hemorrhoids were 
frequently painful and local creams were ineffective, the 
examiner characterized them as mild on the 2001 examination.  
In view of the foregoing, the Board concludes that the 
criteria for a 20 percent rating under Diagnostic Code 7336 
have not been met and that, accordingly, an increased rating 
is not warranted.  


B.  TDIU Rating

The veteran contends that his service-connected disabilities 
prevent him from obtaining gainful employment.  Specifically, 
he alleges that his impairment from his left foot and PTSD 
have rendered him unable to secure or follow any 
substantially gainful occupation.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of PTSD 
(rated as 70 percent disabling), bilateral pes planus (rated 
as 30 percent disabling), bilateral hallux valgus (rated as 
10 percent disabling), hemorrhoids (rated as 10 percent 
disabling), and hammertoe on the right (rated as 
noncompensable).  He satisfies the percentage rating 
standards for individual unemployability benefits; thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  

Also, it is necessary that the record reflect some factor 
that places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record of evidence shows that the veteran is unemployable 
based on his service-connected disabilities.  In particular, 
there is medical evidence that reflects that the veteran's 
PTSD and his bilateral foot disability, together, have 
produced occupational impairment to the extent that he is 
prevented from obtaining and maintaining gainful employment.  
The VA records demonstrate that in April 1999 a VA doctor 
opined that the veteran could no longer work at any job that 
required him to stand or walk on his left foot.  The March 
2000 VA examiner who evaluated the veteran's feet indicated 
that the veteran was a potential candidate for retraining in 
a suitable occupation; however, it was noted that the 
veteran's attempt at vocational rehabilitation was 
unsuccessful due to psychiatric issues (the examiner deferred 
this to psychiatry).  

The July 2001 VA psychiatric examiner felt that the veteran's 
behavior and mental condition in all probability rendered him 
unemployable.  It appears from the record that the veteran's 
service-connected disabilities represent his main functional 
limitations precluding gainful employment.  

In short, the medical evidence shows that the veteran's 
service-connected disabilities, when considered together, are 
of such severity as to prevented him from obtaining 
substantially gainful employment.  

It is also noteworthy that the veteran has the equivalent of 
a tenth grade education and work experience as a manual 
laborer (most recently with janitorial/housekeeping duties).  
Considering his physical and mental limitations together with 
his educational and employment background, the veteran is 
considered unemployable.  

After a review of the entire record, the Board concludes that 
there is credible and convincing evidence to support the 
position that the veteran's service-connected disabilities 
prevent him from being hired in a suitable form of gainful 
employment.  As a result, the Board finds that the criteria 
for a TDIU rating are met.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

The service-connected bilateral foot disability is to be 
rated separately as follows:  30 percent for the bilateral 
pes planus, 10 percent for the hallux valgus on the left, 
noncompensable for the hallux valgus on the right, and 
noncompensable for the hammertoe on the right; to this extent 
only, a higher rating is granted, subject to the regulations 
controlling disbursement of VA monetary benefits. 

An increased rating for the service-connected hemorrhoids is 
denied.  

A total compensation rating based on individual 
unemployability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

